Citation Nr: 1015107	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for chloracne.

2.  Entitlement to service connection for arthritis of the 
left knee, to include consideration as being secondary to a 
service-connected disability.

3.  Entitlement to service connection for arthritis of the 
right knee, to include consideration as being secondary to a 
service-connected disability.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
denied entitlement to service connection for arthritis of the 
bilateral knees.  

This appeal to the Board is also from a February 2008 rating 
decision, which determined the Veteran had not submitted new 
and material evidence and, therefore, declined to reopen his 
previously denied, unappealed claim for service connection 
for chloracne.  The February 2008 rating decision also denied 
the Veteran's claims for service connection for arthritis of 
the bilateral knees.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

In a December 1995 VA Medical Center (VAMC) outpatient 
treatment record, the VA physician reported that he assisted 
the Veteran with "completion of Social Security disability 
appeal forms."  A February 1998 VA examination report also 
notes that the Veteran had applied for Social Security 
disability benefits.  Since that time, the Veteran has 
consistently reported that he is unemployed.  This suggests 
that the Veteran applied for disability benefits from the 
Social Security Administration (SSA).  However, the decision 
and medical records considered by SSA in deciding his claim 
are not currently in the Veteran's file.  Because the SSA's 
decision and the records upon which the agency based its 
determination are apparently relevant to VA's adjudication of 
his claims, VA is obliged to attempt to obtain and consider 
those records in adjudicating this appeal.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, the Board 
has no discretion and must remand these claims.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  The RO should obtain the Veteran's 
SSA records, including all medical 
records that formed the basis of any 
decision.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify 
the Veteran accordingly.

2.  The RO will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.
The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


